Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 have been presented for examination and are rejected.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 and of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy was filed on 05/17/2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/13/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20200186524 hereinafter Zhou) in view of Moeller (US 20200186332) hereinafter Moeller).

With respect to claims 1 and 13, Zhou teaches a method for providing sensor data in a sensor device based on a blockchain (Zhou, see FIG. 1 and paragraphs [0012-0015]  HR2 160 may act as a blockchain node in the blockchain to store information associated with IoT devices 170 and other IoT devices associated with the blockchain, such as IoT devices 130, wherein,  IoT devices 130 and 170 may be implemented to include various technologies, such as a sensor, a tag, a camera, an antenna, etc., that collects, obtains, and/or generates IoT data), comprising:
creating a device record using encrypted identification information of the sensor device (Zhou, see FIG. 1 and paragraph [0009] methods, devices, and systems for providing a secure gateway to protect IoT devices connected to home routers in smart homes by using a blockchain-based system built on home routers. A digital identifier may be created for an IoT device (i.e., interpreted as equivalent to sensor device ) in a smart home, the digital identifier may be associated with the blockchain, and the identity of the IoT device may be verified for events and communications associated with the IoT device. Paragraphs [0034-0036] further discloses the identifier associated with IoT device 130 may be encrypted and stored to the blockchain associated with HR1 120 along with a time stamp indicating a time of the user's consent. For example, a record indicating an initial registration of IoT device 130 may be stored to first ledger 150, second ledger 190, and any additional ledger in the blockchain);  
registering the device record in the blockchain (Zhou, see FIG. 1 and paragraph [0023]  When an IoT device 130 or 170 is initially registered or when a major event associated with IoT device 130 or 170 occurs, a record may be created and stored on every ledger in the blockchain, including ledgers 150 and 190. Encrypted digital identification associated with IoT device 130 or 170 may be exposed to all home routers on the network associated with the blockchain); 
creating an event record using event information collected from a sensor (Zhou, see FIG. 1 and paragraphs [0022-0023] When an IoT device 130 or 170 is initially registered or when a major event associated with IoT device 130 or 170 occurs, a record may be created and stored on every ledger in the blockchain, including ledgers 150 and 190); 
Zhou yet fails to explicitly discloses registering a header of the event record, including information about a link to the device record, in the blockchain; and 
distributing a body of the event record, the body being linked to the header of the event record.
However, Moeller discloses registering a header of the event record, including information about a link to the device record, in the blockchain ( Moeller, see paragraph [0006] the transaction record may be a transaction block of a blockchain. Tracking information (i.e., interpreted as equivalent to event) about a plurality of devices in a network may also include submitting a transaction record transmission request to the server and receiving the hash of the immediately preceding transaction record in response to the submission, wherein the single transaction record is sent in response to receiving the hash. The single transaction record may have a record body and a record header, the record body including the grouped information, and the record header including the hash of the immediately preceding transaction record. Paragraphs [0018, 0023, 0025] each transaction record may include a one-way hash of, and a reference (e.g., link or pointer) to, an immediately preceding transaction record for the overall system (e.g., network) for which information is being tracked); and 
distributing a body of the event record, the body being linked to the header of the event record (Moeller, see paragraphs [0019, 0023-0025] Blockchains are an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way. For use as a distributed ledger, a blockchain may be managed by a peer-to-peer network collectively adhering to a protocol for validating new blocks. Each transaction record includes a body and a header. The body may include the information obtained from the devices, e.g., private and/or public information described in more detail elsewhere herein. The header may include a hash of an immediately preceding transaction record of the record chain, and may have a reference (e.g., pointer or link) to such immediately preceding transaction record, which may be provided as part of the hash itself. The header also may contain a hash of the current transaction record itself, a time stamp and/or schedule information).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of Zhou with teaching of Moeller to provide the system for tracking information about devices in network in a heterogeneous network in field of device monitoring and management and maintaining information for devices. Thus, the information can be collected and stored in a computationally efficient and secure manner, high degree of certainty the integrity of the information for future access and use is ensured. Since the integrity of the record chain system can be maintained without the need for sending the aforementioned updates to each gateway, the consumption of network resources is reduced, where the combination of elements according to known methods would yield a predictable result (Moeller, see paragraph [0009]).

With respect to claims 2 and 14, Zhou-Moeller teaches the method, wherein the device record includes a device public key, a device identifier, and a record signature (Moeller, paragraph [0020] Encrypted data, whether public or private, may be accessible only to those parties having a key corresponding to the private key, for example, the private key itself in the case in which symmetric cryptography is employed, or a corresponding public key in a case in which asymmetric public key cryptography. FIG. 9 and paragraph [0048] further discloses Message 900 may be formatted in accordance with the Ethernet, TCP/IP (i.e., interpreted as equivalent device identifier) and TLS protocols, and thus may include an Ethernet header 902, a TCP header 906, an IP header 904 and a TLS certificate 908 (i.e., interpreted as equivalent record signature). The transaction record may include any of: meta data 922, a hash of an immediately preceding transaction 924, a Public Key Cryptography Standards (PKCS) certificate 926, public information 928, another PKCS certificate 930, private information 932 and a hash of the transaction represented by the transaction record 920).  

With respect to claims 3 and 15, Zhou-Moeller teaches the method, wherein the header of the event record includes a sequence number, which indicates an event occurrence sequence, a previous record link in which a hash value of the device record or a hash value of a header of a previous event record is recorded, and a record body link in which a hash value of the body of the event record is recorded (Moeller, see paragraphs [0023-0024] each transaction record includes a body and a header. The body may include the information obtained from the devices, e.g., private and/or public information described in more detail elsewhere herein. The header may include a hash of an immediately preceding transaction record of the record chain, and may have a reference (e.g., pointer or link) to such immediately preceding transaction record (i.e., interpreted as equivalent event occurrence sequence ), which may be provided as part of the hash itself. The header also may contain a hash of the current transaction record itself, a time stamp and/or schedule information. FIG. 7 and paragraphs [0064-0065] further discloses a sequence of communications between sensors, gateways and a network cloud to efficiently and reliably tracking device information on a network,… the server 702 sends a one-way hash 720 of an immediately preceding transaction record, n−1, e.g., from a header of a transaction block n−1, to the gateway 708. The gateway 708 then sends a transaction record 722, e.g., Data HB transaction n, including the public and private information from the communications 714, 716).  

With respect to claims 4 and 16, Zhou-Moeller teaches the method, wherein the body of the event record includes a measurement value collected from the sensor and a timestamp in which an internal timer time at a moment when the measurement value is inserted into the body of the event record is recorded (Zhou, see FIG. 1 and paragraph [0036] the identifier associated with IoT device 130 may be encrypted and stored to the blockchain associated with HR1 120 along with a time stamp indicating a time of the user's consent. The first three communication events between IoT device 130 and HR1 120 may be stored to the blockchain in addition to the identifier associated with IoT device 130 (i.e., interpreted as equivalent to sensor device such as events collected from sensor)and the time stamp of the user consent. This may further enhance the security associated with IoT device 130 accessing the home network).  


With respect to claims 5 and 17, Zhou-Moeller teaches the method, wherein the device record further includes an owner public key acquired from an owner server (Moeller, paragraph [0020] the information in the transaction record may include private data that may be encrypted using a private key specific to a device, and may include public data that is not encrypted. The public data may also be encrypted to protect the value of this data and to enable the trading of the data, for example, as part of a smart contract. The private key itself in the case in which symmetric cryptography is employed, or a corresponding public key in a case in which asymmetric public key cryptography is employed. In this manner, parties owning information corresponding to a device may make some portions of the information public and other portions private to only select parties, for example, according to a smart contract).  

With respect to claim 6, Zhou-Moeller teaches the method, wherein, with regard to the device record registered in the blockchain, owner information and the device identifier are verified by way of the owner server (Moeller, paragraph [0019]  a blockchain is a continuously growing list of records, called blocks, which are linked and secured using cryptography. Each block contains transaction data or information, and may contain a hash pointer as a link to a previous block (i.e., an immediately preceding block in the chain), and a time stamp. By design, blockchains are inherently resistant to modification of the data. Blockchains are an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way. For use as a distributed ledger, a blockchain may be managed by a peer-to-peer network collectively adhering to a protocol for validating new blocks).  

With respect to claims 7 and 18, Zhou-Moeller teaches the method, wherein: 
distributing the body of the event record is configured to register the body of the event record in an owner server(Moeller, paragraph [0019]  a blockchain is a continuously growing list of records, called blocks, which are linked and secured using cryptography. Each block contains transaction data or information, and may contain a hash pointer as a link to a previous block (i.e., an immediately preceding block in the chain), and a time stamp. By design, blockchains are inherently resistant to modification of the data. Blockchains are an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way. For use as a distributed ledger, a blockchain may be managed by a peer-to-peer network collectively adhering to a protocol for validating new blocks), 
the owner server provides the body of the event record to a consumer terminal based on authentication of a consumer (Moeller, paragraph [0082] the system (e.g., the server and each gateway) may be configured to ensure that any user requests (e.g., from UE) made to the server may be completed (e.g., the response computed and transmitted) within one slot time. Such a user request may request all of the information within the transaction chain to which the user is entitled (e.g., all public information and only private information to which the user is entitled), or a portion thereof. In such embodiments, the cycle time 802 may be determined based on: the determined duration of the time slot 804; the number of gateways that will transmit record transactions to the server; and an estimated rate at which user requests will be submitted to the server, i.e., how many user requests can be expected within a given window of time), and 
the consumer terminal the body of the event record by acquiring the header of the event record, corresponding to the body of the event record, from the blockchain (Moeller, FIG. 7 and  paragraph [0065] the gateway 708 transmits a transaction transmission request 718, e.g., a Data Heartbeat (HB) Request to the server 702. In response, the server 702 sends a one-way hash 720 of an immediately preceding transaction record, n−1, e.g., from a header of a transaction block n−1, to the gateway 708. The gateway 708 then sends a transaction record 722, e.g., Data HB transaction n, including the public and private information from the communications 714, 716, and the server 702 responds with an acknowledgment (ACK) 724).  

With respect to claims 8 and 19, Zhou-Moeller teaches the method, wherein:
distributing the body of the event record is configured to register the body of the event record in a distributed data repository, the distributed data repository provides the body of the event record in response to a request from a consumer terminal(Moeller, paragraph [0082] the system (e.g., the server and each gateway) may be configured to ensure that any user requests (e.g., from UE) made to the server may be completed (e.g., the response computed and transmitted) within one slot time. Such a user request may request all of the information within the transaction chain to which the user is entitled (e.g., all public information and only private information to which the user is entitled), or a portion thereof. In such embodiments, the cycle time 802 may be determined based on: the determined duration of the time slot 804; the number of gateways that will transmit record transactions to the server; and an estimated rate at which user requests will be submitted to the server, i.e., how many user requests can be expected within a given window of time), and 
the consumer terminal verifies the body of the event record by acquiring the header of the event record, corresponding to the body of the event record, from the blockchain (Zhou, see paragraph [0009] A digital identifier may be created for an IoT device in a smart home, the digital identifier may be associated with the blockchain, and the identity of the IoT device may be verified for events and communications associated with the IoT device. Because data stored on the blockchain is secure, no additional security features may be required from the IoT device. That is, when data is stored to the blockchain, IoT devices may be conveniently re-connected to a home network when the password is changed for the home router without the need to change any passwords associated with the IoT devices).  

Claim 20,  is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20200186524 hereinafter Zhou) in view of Moeller (US 20200186332) hereinafter Moeller) further in view of Irazabal (US 20200019936 hereinafter Irazabal).

With respect to claim 20, Zhou-Moeller teaches the sensor device, wherein the consumer terminal acquires a timestamp recorded in the verified body of the event record Zhou, see FIG. 1 and paragraph [0009] methods, devices, and systems for providing a secure gateway to protect IoT devices connected to home routers in smart homes by using a blockchain-based system built on home routers. A digital identifier may be created for an IoT device (i.e., interpreted as equivalent to sensor device) in a smart home, the digital identifier may be associated with the blockchain, and the identity of the IoT device may be verified for events and communications associated with the IoT device. Paragraphs [0034-0036] further discloses the identifier associated with IoT device 130 may be encrypted and stored to the blockchain associated with HR1 120 along with a time stamp indicating a time of the user's consent. For example, a record indicating an initial registration of IoT device 130 may be stored to first ledger 150, second ledger 190, and any additional ledger in the blockchain) and 
Zhou yet fails to explicitly discloses a transaction time at which the header of the event record is registered in the blockchain and sets an adjusted event time based on the acquired timestamp and transaction time.
 However, Irazabal discloses a transaction time at which the header of the event record is registered in the blockchain and sets an adjusted event time based on the acquired timestamp and transaction time(Irazabal, see paragraphs [0006-0008] one or more of calculating a timestamp for each transaction within a blockchain. The calculating of the time stamp includes setting an incremental number to each key and value modified (i.e., interpreted as equivalent to adjusted) in the transaction and incrementing the incremental number when the transaction within the blockchain is processed. The method also includes determining a relative order of change made to a smart-contract state).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of Zhou with teaching of Irazabal to provide the method for time-stamping changes to a smart-contract state within a blockchain during transaction. In doing so, it enables taking benefits of an immutable order ensured by a platform, augmenting a key and value data model used to maintain the state of smart-contracts by automatically setting the timestamp to the change based on the order in which the transaction that gives rise to the value, is stored in an immutable log, where the combination of elements according to known methods would yield a predictable result (Irazabal, see paragraph [0028]).


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20200186524 hereinafter Zhou) in view of Irazabal (US 20200019936 hereinafter Irazabal).

With respect to claim 9, Zhou teaches a method for adjusting an event time in a consumer terminal, comprising: acquiring a timestamp included in a verified event record body and a transaction time at which the event record header is registered in a blockchain(Zhou, see FIG. 1 and paragraph [0009] methods, devices, and systems for providing a secure gateway to protect IoT devices connected to home routers in smart homes by using a blockchain-based system built on home routers. A digital identifier may be created for an IoT device (i.e., interpreted as equivalent to sensor device) in a smart home, the digital identifier may be associated with the blockchain, and the identity of the IoT device may be verified for events and communications associated with the IoT device. Paragraphs [0034-0036] further discloses the identifier associated with IoT device 130 may be encrypted and stored to the blockchain associated with HR1 120 along with a time stamp indicating a time of the user's consent. For example, a record indicating an initial registration of IoT device 130 may be stored to first ledger 150, second ledger 190, and any additional ledger in the blockchain); and
Zhou yet fails to explicitly discloses setting an adjusted event time based on the acquired timestamp and transaction time. 
 However, Irazabal discloses setting an adjusted event time based on the acquired timestamp and transaction tune (Irazabal, see paragraphs [0006-0008] one or more of calculating a timestamp for each transaction within a blockchain. The calculating of the time stamp includes setting an incremental number to each key and value modified (i.e., interpreted as equivalent to adjusted) in the transaction and incrementing the incremental number when the transaction within the blockchain is processed. The method also includes determining a relative order of change made to a smart-contract state).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of Zhou with teaching of Irazabal to provide the method for time-stamping changes to a smart-contract state within a blockchain during transaction. In doing so, it enables taking benefits of an immutable order ensured by a platform, augmenting a key and value data model used to maintain the state of smart-contracts by automatically setting the timestamp to the change based on the order in which the transaction that gives rise to the value, is stored in an immutable log, where the combination of elements according to known methods would yield a predictable result (Irazabal, see paragraph [0028]).

With respect to claim 10, Zhou-Irazabal teaches the method, wherein setting the adjusted event time comprises: 
calculating a time difference between a time recorded in the timestamp and the transaction time (Irazabal, see paragraphs [00554-0055] performing calculating a timestamp for a smart-contract state and making the state available for smart-contract logic. Method of timestamping changes to a smart-contract state in a blockchain in a blockchain. FIG. 5A, the method 500 may include one or more of calculating at 505 a timestamp for each transaction within a blockchain, wherein the calculating of the time stamp. At 510, the method 500 may include one or more of determining the relative order of change made to a smart-contract state); and 
setting one of the time recorded in the timestamp and the transaction time as the adjusted event time depending on whether the calculated time difference is less than a tolerance (Irazabal, see paragraphs [0034-0038] the order in which transactions are set in the ledger is used. This provides a unique order of changes to the assets. Every time the asset is modified as part of a transaction, the timestamp for that particular asset is calculated. This provides a uniform or global order, relative to the changes incorporated into the ledger. By exposing the ordering, the smart-contract can compare and determine when the particular asset was modified, i.e., whether the particular asset was modified before or after another asset. To calculate a timestamp for each change, a committer node may set an incremental number to each key and value that are modified in a transaction. Each time a transaction is process, the number is incremented).  

With respect to claim 11, Zhou-Irazabal teaches the method, wherein setting the adjusted event time is configured to set the transaction time as the adjusted event time of an event when there is no timestamp in the event record body (Irazabal, see paragraph [0030] whenever a transaction is committed into the ledger and the state is updated based on the transaction results, a timestamp is calculated for updated keys based on the order in which the transaction was stored. The keys that are updated as part of the same transaction may receive the same timestamp. If, however, the smart-contract involves more keys that were not modified in the current transaction, then a modification is not made to the unmodified keys).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20200186524 hereinafter Zhou) in view of Irazabal (US 20200019936 hereinafter Irazabal) further in view of Wang et al. (US20200050786  hereinafter Wang). 

With respect to claim 12, Zhou-Irazabal teaches the method, yet fails to explicitly disclose wherein setting the adjusted event time is configured to:

set a reference time to one of the timestamp included in the event record body and a transaction time of a previous event record body when two or more events are recorded in the event record body and 
calculate a unit time from a time difference between the set reference time and the transaction time of the event record body based on a number of two or more events and set a time of each of the events by performing interpolation based on the unit time. 
However, Wang discloses wherein setting the adjusted event time is configured to:
set a reference time to one of the timestamp included in the event record body and a transaction time of a previous event record body when two or more events are recorded in the event record body (Wang, see paragraphs [0036-0040] based on the previous technical solution, only a valid transaction within the transaction validity period can be used as a legal transaction and recorded to the candidate block, while an illegal node device in the blockchain can be prevented from initiating a replay attack on the blockchain by using an expired transaction intercepted by the illegal node device long time before, thereby improving a transaction security level of the blockchain), and 
calculate a unit time from a time difference between the set reference time and the transaction time of the event record body based on a number of two or more events and set a time of each of the events by performing interpolation based on the unit time (Wang, see paragraphs [0069-0072] the node device serving as the ledger node can further perform recalculation on the transaction to obtain a content abstract, and then match the recalculated content abstract with the original content abstract obtained by decrypting the digital signature. If the content abstract matches the original content abstract, it indicates that the integrity check on the transaction content succeeds, it is assumed that the reference time parameter is a reference time stamp added to the transaction and denoted as Tts, and the transaction validity period is a numerical interval [Bts−K1, Bts+K2] between the difference between the creation time stamp Bts corresponding to the creation moment of the candidate block and the first threshold K1, and the sum of the creation time stamp Bts of the candidate block and the second threshold K2). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of Zhou-Irazabal with teaching of Wang to provide the method for processing transaction by an electronic device based on block chain. The transaction validity period is formed by a first value and a second value corresponding to numerical interval, where the first value is difference between creation timestamp of the candidate block and a primary threshold value. In doing so, a query operation for the transaction idempotent table can be directly performed in the memory, thereby greatly improving query performance, where the combination of elements according to known methods would yield a predictable result (Irazabal, see paragraph [0028]).


 Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes: 
PG. Pub. US 20220165384  Method for processing data from handheld mobile medical device for use by persons confined to home, involves inserting anonymous data into record for patient in privacy compliant database, and pushing anonymous data to distributed ledger.
PG. Pub. US 20180139056 Method for performing secure data sharing executed by node device, involves causing generated event data to be stored in one of node devices included in distributed data sharing network. 
PG. Pub. US 20200160334 System for enhanced contract execution in blockchain networks, has processor to execute smart contract to compare data against conditions of contract, and to execute smart contract to transfer blockchain asset from sender to recipient.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



11/01/2022

/ELIZABETH KASSA/Examiner, Art Unit 2457

/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457